                         Exhibit 1


                  State Court Pleadings




Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 1 of 20
Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 2 of 20
Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 3 of 20
•·

                                      FILED
      NORTH CAROLINA             2Dl8 OCT 25 .4H d1E&ERAL COURT OF JUSTICE
                                 ,             SUPERIO..B, _C{).lrn.T DMSION

                                     ___,_
      MECKLENBURG co~ENBURG C0.16.tVS _lJ/){/.=,loC,.;...,TD"""----
                     ...
                     r:y
      CECIL LYNDELL DOWDELL,
                                                -
                     Plaintiff
                                                          COMPLAINT
      v.                                              (Jury Trial Demanded)

      SONIC AUTOMOTIVE, INC. d/b/a
      CADILLAC OF SOUTH
      CHARLOTTE,

                        Defendant.


     The Plaintiff makes the following allegations of the Defendant:

                                        PARTIES

            1.    Plaintiff Cecil Lyndell Dowdell ("Dowdell"), is a citizen and

     resident of Concord, Cabarrus Co~nty, North Carolina.

            2.    Defendant Sonic Automotive, Inc. ("Sonic" or "Defendant") is a

     corporation Ol"ganized and existing under the laws of the State of Delaware,

     with a principal office in Charlotte, Meckl~nburg'County, North Carolina.

            3.    Sonic is and was doing business under the trade name of

     "Cadillac of South Charlotte" in Mecklenbul·g County, North Carolina, and

     maintains a place of business in No1-th Carolina in that county. Sonic is

     authorized to do business in the State of North Carolina by virtue of its filing




           Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 4 of 20
                                         2

of an Application for Certificate of Authority through the Secretary of State's

office.

          4.   At all times relevant to this action, Sonic was Dowdell's

employer, and employed Dowdell at its Cadillac dealership located in

Pineville, Mecklenburg County, North Carolina. Upon information and belief,

Defendant employs more than 500 people in North Carolina.

                         JURISDICTION AND VENUE

          5.   Dowdell has exhausted his administrative remedies. He timely

filed a charge of discrimination against the Defendant with the U.S. Equal

Employment Opportunity Commission ("EEOC") on May 6, 2016, and a copy

of this charge is attached he1·eto as Exhibit A, and incorporated herein by

reference. The Plaintiff has alleged in his charge that during his

employment with Defendant, the Defendant discriminated against him in

violation of the Americans with Disability Act of 1990, as amended.

          6.   The EEOC found cause to believe that Sonic had, in fact,

discriminated and retaliated against Dowdell, and issued a Determination

letter to that effect on September 14, 2017. A true and accurate copy of that

determination letter is attached as Exhibit B, and incorporated herein by

reference.

          7.   The EEOC further attempted conciliation as required by law,

which conciliation failedi that agency then issued a Notice of Conciliation




     Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 5 of 20
                                        3

 Failure letter on August 1, 2018. A true and accurate copy of the Notice of

 Conciliation Failure is attached as Exhibit C, and incorporated herein by

reference.

       8.    The EEOC issued a Notice of Right to Sue letter, again noting

that the EEOC found cause to believe that the Defendant had discriminated

against Dowdell, on August 1, 2018-that Dowdell actually received at a later

date. A copy of the Notice of Right to Sue lette1· is marked as Exhibit D and is
                                   I
attached to this Complaint, and is incorporated herein by reference.

      9.     This action arises under the Americans with Disabilities Act of

1990, 42 U.S.C. §12111 et seq. (the "ADA"), the Family and Medical Leave

Act of 1993, 29 U.S.C. §2601 et seq. ("FMLA"), and under the common law

based upon public policy set forth in the North Carolina Equal Employment

Practices Act, N.C. Gen. Stat. §143·122.l et. seq. ("EEPA").

      10.    Sonic was Dowdell's "employer" as defined by the ADA, FMLA,

and EEPA, and Dowdell was at all times relevant to this Complaint an

"employee" of SONIC under the ADA, FMLA, EEPA, and under the common

law of North Carolina.

      11.    This Court has subject matter jurisdiction over this matter. See

Yellow Fi·eight Syst. v. Donnelly, 494 U.S. 820 (1990).

     · 12.   Venue is proper in the Superior Court for Mecklenburg County
                                                                                   .,
because, upon info1·mation and belief, the Defendant is headquartered in that




    Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 6 of 20
                                         4

District, and that Dist1·ict encompasses the site at which Defendant employed

Dowdell.

                                     FACTS

       13.    On or about January 2, 2016, Dowdell became employed with

the Defendant as a Service Writer, providing customer service to Sonic's

customers and clientele seeking maintenance, service, and 1·epairs for their

pe1·son?l automobile(s).

       14.    At all times relevant to this Complaint, Dowdell was capable of

performing all essential functions of his job with Sonic, with reasonable

accommodation.

       15.    During Dowdell's employment, he performed well in his work, .

and performed it to the reasonable satisfaction of his employe1·.

       16.   At all times relevant to this Complaint, Dowdell suffered from a

disabling condition, namely congestive heart fa_ilure ("CHF"), which condition

required Dowdell to seek regular medical treatment, and that substantially

inte1·fered with one or more major life activities, including, but not limited to,

the normal functioning of Dowdell's cardiovascular system, leading to fatigue

and other factors.

      17.    On March 7, 2016, Dowdell took ill, and was forced to enter the

hospital due to a health condition related to his CHF condition, where he

remained for about eight (8) days.




    Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 7 of 20
                                       5

       18.    Dowdell provided prompt and timely notification to the

Defendant of his need for leave, and informed Rodney McFarland, the Se1·vice

Manager for the Defendant and Dowdell's supervisor, that his hospitalization

was caused by fluid in his lungs 1·elated to his CHF.

       19.   Dowdell was unable to work temporarily until or about April 1,

2016. Dowdell requested leave for a specified period of time, and his leave

1·equest was not indefinite or unreasonable. Dowdell kept his employer

updated on at least a weekly basis concerning his condition and likely return

to work.

      20.    On April 1, 2016, Dowdell's physician cleared him for work by

April 4, 2016, and provided Dowdell with a doctor's note, which Dowdell gave

to the Defe~dant, and immediately requested to return to work by the date

indicated in the note.

      21.    The Defendant refused to allow Dowdell to return to work, and

informed Dowdell that his doctor's note was not adequate on April 6, 2016.

The Defendant demanded that Dowdell produce a document proving that he

was medically cleared to return to work. Dowdell requested additional time to

provide further medical documentation to the Defendant, but the Defendant

refused to grant him that additional time.

      22.    Dowdell was immediately asked to resign because of his

disability condition. Dowdell was advised that he did not "show up in time,"




     Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 8 of 20
                                          6

and that no job was available for him; in fact, Defendant had given Dowdell's

job to another individual shortly after Dowdell entered the hospital.

       23.   Dowdell did not want to 1·esign, but the Defendant informed him

that it was his only option. Additionally, the Defendant misled Dowdell by

telling him that a position was open at another of Defendant's dealerships,

Toyota of South Charlotte, and that he could obtain the same position there.

After resigning, Dowdell inquired about that position, and was informed that

no openings for such positions existed.

      24.    At no point between March 7, 2016 and the date of Dowdell's

termination did the Defendant engage in an interactive pl'Ocess with Dowdell

to determine what, if any, 1·easonable accommodations we1·e needed or

available to allow Dowdell to continue performing his job after he was

released to return to work. Additionally, despite receiving a definite leave

request, the Defendant failed to engage in any interactive p1·ocess to

determine whether or not that leave request was reasonable, and if not,

whether t~e leave request could be modified so as to permit Dowdell to

continue working.

      25.    Dowdell provided a doctor's note from his cardiologist stating

that he was clear to return to work on April 12, 2016, but the Defendant

refused to accept that note, and upheld his termination.

                                                                         I




    Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 9 of 20
                                         7

         26.   Dowdell's termination was solely motivated by Defendant's

animus against him because of his disability status, his requests for

reasonable accommodation for his disability, and his use of FMLA protected

leave.

         27.   By engaging in the foregoing conduct, the Defendant has

unlawfully discriminated and retali~ted against the Plaintiff and wrongfully

terminated the Plaintiff in violation of the public policy of the State of North

Carolina as expressed in the North Carolina Equal Employment Practices

Act.

         28.   Dowdell has suffe1·ed tremendously as a result of the loss of his

position with the Defendant. Dowdell was unable to secure further

replacement employment, and the stress and emotional distress caused by

the Defendant's actions further exacerbated his CHF condition, causing his

medical prognosis to worsen, including the need fo1· an implanted

defibrillato1·, which was not r~quired p1·ior to Dowdell suffering stress and

physical harm as a result of the Employer's actions. As a result of his loss of

income and deteriorating health, Dowdell lost his home and became

functionally homeless, and has been living with family since that time.




       Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 10 of 20
                                        8

                          FIRST CAUSE OF ACTION

                       CADA Discrimination/Retaliation)

       29.    The allegations contained in Paragraphs 1 through 28 are

incorporated in this Cause of Action.

       30.    Dowdell has one 01· more disabilities, but was otherwise

qualified to perform his job as a Se1·vice Writer, with 1·easonable

accommodation.

       31.    Dowdell suffe1·ed from an adverse employment action - namely,

his termination and/or constructive termination.

       32.    Dowdell was discriminated against solely because of his

disability, and was retaliated against solely for taking part in a protected

activity, namely the use of time out of work to seek medical treatment for his

disability conditions. The Defendant knowingly violated the ADA when it

undertook the course of action described in this Complaint.

      33.    As a result, the Plaintiff has been damaged in an amount in

excess of $25,000.00, to be proven with more specificity at the time of trial.

                        SECOND CAUSE OF ACTION

              (Wrongful Discharge in Violation of Public Policy)

      34.     The allegations contained in Paragraphs 1 through 33 are

incorporated in this Cause of Action.




    Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 11 of 20
                                          9

        35.     At all times relevant to this Complaint, the Plaintiff was an

 employee of the Defendant.

        36.     It is the public policy of North Carolina, as codified in N.C. Gen.

 Stat. §143·422.1 et seq. that all employees have a right to seek, obtain, and

 hold employment free from discrimination on the basis of handicap.

        37.     The Plaintiff was terminated from employment for

 discriminatory reasons that violate North Carolina's public policy, namely

 disc1·imination against him because of h·is handicap. The Defendant's actions

 in terminating the Plaintiff were maliciously, willfully, and wantonly in
                                                            '
 violation of the law, entitling the Plaintiff to puni~ive damages pursuant to

 N.C. Gen. Stat. §ID·l, et seq.

        38.    As a result, the Plaintiff has been damaged in an amount in

 excess of $25,000.00, to be proven with more specificity at the time of trial.

                           THIRD CAUSE OF ACTION

                                  (FMLA Retaliation)

        39.    The allegations contained in Paragraphs 1 through 38 are

·. incorporated in this Cause of Action

        40.    Dowdell engaged in a protected activity- namely, the request

 for and use of unpaid FMLA·protected medical leave.

        41.   Dowdell suffered from a materially adverse employment action,

 as described herein, and, in the alte1·native to the First and Second causes of




     Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 12 of 20
                                        10

action, his use of FMLA·protected leave was a motivating factor in that

adverse employment action.

       42.    Dowdell has been damaged in an amount in excess of

$25,000.00, to be proven with more particulal'ity.at the time of trial.

                             PRAYER FOR RELIEF

      The Plaintiff is seeking the following relief from this Court:

       l.     To recover damages in an amount in excess of $25,000.00 for

Plaintiffs claims fo1· relief as stated in this Complaint;

      2.     To recover punitive damages under the ADA, at common law,

and/or liquidated damages under FMLA;

      3.     To recover reasonable attorney's fees as permitted by the ADA

and F:MLA;

      4.     For all costs of this action be taxed against the Defendant;

      5.     For a trial by jury on all claims so triable;

      6.     For such other relief as this Court deems just and proper.




                           [SIGNATURE PAGE FOLLOWS]




    Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 13 of 20
                                     II

      r:·/iflr
      t                 .
On the~ day of October, 2018.

                                POPE McMILLAN, P.A.
                                Attorneys for the Plaintiff


                      c"'"..,_
                        By,      &Jl{y
                             Cla.clc D. Tew
                             N.C. State Bar No. 41632
                             113 N. Center St., Ste. 200
                             P.O. Drawer 1776
                             Statesville, NC 28687
                             (704) 873·2131
                             Ctew@popemcmillan.com




   Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 14 of 20
            '
                                                                                                                                                                  PLAINTIFF'S

                                                                                                                                                             I_____ A __
                                                                                                                                                                   .. EXHIBIT~
I
'   .                                                                                                                                                                    _,_;.._




                                  CHARGE OF DISCRIMINATION                                                      Charge Presented To:                  Agency(ies) Charge Na(s):
                          TNo lonn b •HcaOd by Iha Privoq, Act of 1974. s~ enclosed Privacr Acl                      0FEPA
                                Sraten,ent and OUWtfi'l(omiatrim bofoJD com¢<1Vn& l'til fomt.
                                                                                                                     [!) EEOC                            430-2016•01387

                               ---------------------------------
         N!ma Olldlf:lllo Mr. Ms., 1,/,o,)
                                                  u.,,,,                           SfJfs q lo< a/Agen,:y.
                                                                                                                           tfclma Plume (Int:( AIVO COdoJ
                                                                                                                                                                       and EEOC

                                                                                                                                                                     DB1oof8IIUI
         Mr. Cecil L. Dowdell                                                                                                 (980) 339-9800                      10-31•1960
         ShOIAddh:!1$$                                                                    Clty1 State and ZlP Codo
         8929 Driftwood Commons Ct, Mint Hill, NC 28227

         Na mod is 1118 Employer, labor Orgal\inUon, Elllploymeol Ageney, Apprenacasl\lp tcmmillee, or Slale or Local Govemmenl Agency Thal I Bonow•
         Dlscrimlnatod AQalnsl Me or Othors. I" mo,e /hon two, list und8r PARTICULARS bl/law.)
                                                                                                                           No, Emo!~, IIVml)m           Phone Ni>. (JndUda Ales CodllJ

         CADILLAC OF SOUTH CHARLOTTE                                                                                           15- 100                      (704) 556•7400
         Sfn!ltt AddMS:,i
         10725 Pineville Road, Pineville, NC 28134
                                                                                         Clly, Soara and ZIP Code



                                                                                                                     .
                                                                                                                                                                                                  I
        Nome


                                                                                         Clljl. Sia,_ anoZIP Codo

                                                                                                                                                                                                  I
        DISCRIMINATION 6ASED ON (t;loor:hpp,011m1h>"""(ol},)

          • 00 • • •
                   RACE                COLOR                 SEX

                                                             00
                                                                       •       Rel.lGJON

                                                                                        • •           rio\TIOIIALOAIGIJI
                                                                                                                                  DATE($) DISCRWINATIONGACK PiACE
                                                                                                                                          l!alliaol
                                                                                                                                     03-07-2016
                                                                                                                                                                .0     Latest
                                                                                                                                                                  04-12-2016                      I
                                                                                                                                                                                                  I
              •            RErALIA'!10N
                                  OTHER(Spad,'J)
                                                     AGE             DISAell.lTY


        lHE PARTICULARS ARE(J/addiHaoul-rll•..lk4 .,.,.bemt•h•cll{ll/)1
                                                                                                  GEH£11C!NFONMATION


                                                                                                            .                                                            ,                        i
              I.          1was hired by the above named employer on January 2, 2016, as a Service Writer. On March 7,
                          2016, 'I made my employer awan, of my medical co«dltion whvn I was h(n;plta/lzed. On April 1,
                          2016, I notified my employer with a doctor's note, which stated I could return to work with no
                          restrictions on April 4, 2016. on April 6, 2016, I was told this note was not good enough, and I
                          needed a note that stated I was at 100%. On this same date I was sent home with a voluntary
                          separation report due to medical reasons. On April 12, 2016, I provided another doctors note
                          asserting that I was cleared to return to work. On this same date I was told tho note was not
                          needed because my position wss filled.

            II,           No other reason was giwm.

           tu.            I believe I was discriminated against and subjected to retaliation because of my disability In
                          violation of the Americans wHh Ol&ablllties Act of 1990, as amended,
        I - l 111111 CIIUgo llled wUh llalh tho EEOC end Iha 81818 arloail Agency, U•"1· I
        ..ill adv!DO Iha 118- ~ I cluJnae mr lllhlress at phono nwnbOI lllld I V,111
        coopol'llo rutty v.1tll lhom In lho ,uocessinU al mr dle'90 In -        •Uh 1/\elr
                   ===============:----; 1-,01
    h-'.P'.:""""=......                            aff1nn Iha! I have read die aDove dla1911 and lhal Ris wo to
                                         Iha bGSI of my knowlldge, lruannallon an411o1Jel,
        I dadaro under"onaltyGf POl)Uly tnal Ille above Is true and carrec:t.
                                                                                                     SISNAl\lRE OF COMPUlll'IANT



           May0&,201~';(.                                          0           L
                                                                                                     suascruaso AN0$WORN TO BEFORE Ml! THIS DAT«
                                                                                                     ,_411Y,l'Olll'I




                                  Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 15
                                                                                          St:of
                                                                                             U 20RT,1!?,/lt 1,H
                                                                                                                             ·cu n; 1.-'L 1ni                         .aw 1.1_·.-Je:ten di-i:w-
                                                                                                         PLAINTIFF'S
                                                                                                           EXHIBIT

                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                                     I _rs=---
                                 Chorlotte District OCOce
                                                                                 ll9 WcstTrodc Sttffl, Suirc4IIO
                                                                                          Cltiuh,11<, NC 28102
                                                                                                 (704)l44-46Sl
                                                                                          TlY (704) 344-6684
                                                                                    FAX (704) 344-6734 &6731
                                                                           r
                                                         Charge No. 430-2016-01387
   Cecil Dowdell
   8929 Driftwood Commons Ct
   Mint Hill, NC 28227                                   Charging Party


   SONIC AUTOMOTIVE, INC. 0/B/A CADILLAC OF SOUTH CHARLOTTE
   I072S Pineville Road
   Pineville, NC 28134                   Respondent

                                          DETERMINATION

  ( issue the following determination on the merits of this charge. Respondent is an employer
  within the meoning of the Americans with Disabilities Act ("ADA"), and timeliness, and all
  other requirements for coverage have been met.

  Charging Party alleges that Respondent failed to occommodate him because of his disability.
  Charging Party further alleges that he was discharged because of his disability. Charging Party
  also alleges that he was discharged in retaliation for engaging in protected activity in violation of
  the ADA. Respondent denies the allegations.

  Examination of the evidence obtained by the Commission supports Charging Party's claims that
  Respondent failed to accommodate Charging Party and discharged him (or alternatively forced
  him to resign) based on his disability. The evidence does not support Respondent's defenses.

   The evidence shows that Charging Party could perform the essential functions of his job with or
   without o reasonable accommodation. Charging Party presented Respondent with a doctor's
  note clearing Charging Party to return to work following a medical absence. Despite Charging
  Party pre~enting the note indicating that he could retum to work, Respondent did not allow
  Charging Party to return to work. Accordingly, Charging Party was discharged (or alternatively
  forced to resign) based on his disability. Additionally, rather than allow Charging Party to return
  to work based on the doctor's note, Respondent required Charging Party to be medically cleared
  10 return to work and to present sufficient medical documentation indicating such. Charging
  Party requested a short period of time to meet Respondent's requirements but Respondent denied
. Charging Porty's request. Accordingly, Charging Party was denied a reasonable accommodation
  for his disability.

 No findings are made with respect to any other claims asserted by the Charging Party. This does
 not, however, certify that Respondent is in compliance with the law with respect to Charging
 Party's other claims.




           Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 16 of 20
'


     Charge Number: 430-2016-01387
     Page2of2
    Upon finding that there is reason to believe that a violation has occurred, the Commission
    attempts to eliminate the alleged unlawful practice by informal methods of conciliation.
    Therefore, the Commission now invites the parties to join it in reaching a just resolution of this
    matter. The confidentiality provisions of Section 107 of the ADA and Commission Regulations
    apply to infonnation obtained during conciliation.

    If Respondent declines to discuss settlement or when, for any reason, a settlement acceptable to
    the office Director is not obtained, the Director will inform the parties and advise them of the
    court enforcement alternatives available to aggrieved pemons and the Commission. A
    Commission representative will contact each party in the near future to begin conciliation.

    You are reminded that Federal law prohibits retaliation against persons who have exercised their
    right to inquire or complain about matteIS they believe may violate the law. Discrimination
    against persons who have cooperated in Commission investigations is also prohibited. These .
    protections apply regardless of the Commission's determination on the merits of the charge..

                                                         On Behalf of the Commission:
      SEP 1-~ 2017

    Date                                                 Reuben Daniels Jr.,
                                                         District Director


    Cc.:    Sarah J. Douglas, Esq.
            Parker Poe Adams & Bernstein, LLP
            Three Wells Fargo Center
            40 I South Tryon St., Suite 3000
            Charlotte, N.C. 28202




           Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 17 of 20
                                                                                                        PLAINTIFF'S

                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                                   I        EX~BIT
                               Charlotte District Office
                                                                                  129 West Trade · ' • - · .,..,
                                                                                            Chado ,
                                                                         Intake lnfonnation Group: SIJ0-669-4000
                                                                    Intake lnfonnation Group TIY: 800-669-6820
                                                                            Cha~o11e Smc.s Linc: (866) 408.s07S
                                                                                      Direct Dial: (704) 344-6686 ,
                                                                                             TTY (704) 344-6684
                                                                                             FAX (704) 954-6410
                                                                                         Websilc: www,ceqc.gqv



                                              Charge No. 430-2016-01387

 Cecil L. Dowdell
 3807 Bent Creek Dr., S.W.
 Concord, NC 28027
                               Charging Party

 Sarah J. Doulas, Esq.
 Parker, Poe, Adams & Bernstein, LLP
 Three Wells Fargo Center
 401 South Tryon Street, Suite 3000
 Charlotte, NC 28202

                               Respondent


                          NOTICE OF CONCILIATION FAILURE

This letter is the notice required by the Commission's Regulations 29 C.F.R. Section 1601.25,
which provides that the Commission shall notify a respondent in writing when it detennines that
further conciliation efforts would be futile or non-productive.

The Commission has determined that efforts to conciliate this case as required by Title VII of the
1964 Civil Rights Act, as amended, have failed. Therefore, no further efforts to conciliate this
case will be made. Accordingly, we are at this time forwarding the case to our Legal Unit for
review and a litigation recommendation to the Department of Justice.


                                             On Behalf of the Commission:


    AUG -12018

Date•
                                             Acting Director




                                        ,
          Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 18 of 20
               ·•                                                                                                                   PLAINTIFF'S
      41  '                                                                                                                          EXHIBIT
      EEOC ~onn 181,A (11/tSJ                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                                                                           It);
                                                               NOTICE OF RIGHT TO SUE
                                                                 (CONCILIATION FAILURE)
  To:        Cecil,L. Dowdell                                                        From:     Charlolle District Office
            8929 Driftwood Commons Ct                                                          129'W. Trade Street
            Mini Hill, NC 28227                                                                Suite 400
                                                                                               Charlotte, NC 28202




          D           On behalf of persan(s) aggrieved whose identity Is
                      CONFIDENTIAL (29 CFR §1601.7(8))

  EEOC Charge No,                          EEOC Representative                                                             Telephone No,

                                           Philippe G. Felsenhardt,
  430-2016-01387                           Investigator                                                                    (704) 954-6452

  TO TH!l PEP.S~N AGGRIEVED:

This notice concludes the EEOC's processing of the above-numbered charge. The EEOC found reasonable cause to believe
that violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that would provide relief for you. In addition, the EEOC has decided that ii will not bring suit
against the Respondent at this lime based on this charge and will close Its file in this case. This does not mean that the EEOC
Is certifying that the Respondent is in compliance with the law, or that the EEOC will not sue the Respondent later or intervene
later in your lawsuit If you decide to sue on your own behalf.

                                                           • NOTICE OF SUIT RIGHTS •
                                                       (Sas the additional Informal/on attached to this form,)

 Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge 'in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your righ) to sue based on this charge will be
lost. (The lime limit for filing suit based on a claim under state law may be different.)

Eqi.ral Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.



                                                                                                                                AUG -12018
Enclosures(s)                                                                                                                    (Date Malted)


cc:       Sarah J. Douglas, Esq.
          Parker, Poe, Allams & Bernstein, LLP
          Three Wells Fargo Center
          401 South Tryon St., Suite 3000
          Charlotte, NC 28202




                                Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 19 of 20
      KUTTl:H VAW£Z &Kl·lll:CK
     !!RVING OUR COMM UNIT! !INCf 191!

          JAMES !REDELL BUILDING
              I13 N. CENTER STREET
               P.O. DRAWER 1776
          STATESVILLE, NC 28687




                                                        ~onit Automotive, Int.
                                                        a/o/a Caaillat of ~out~ C~~rlotte
                                                        t/o CT Cor~oration ~~~tern, ~eii~tere~ A~ent
     •'                                                 lo~ Mine lo~e Court, ~te, w~                   \
                                                                                                           I
                                                                                                               \
                                                                                                                   I

                                                        ~alei~~, NC l1ol~-o~l1                         \
.
1,
          '




                              Case 3:18-cv-00642-GCM Document 1-1 Filed 11/29/18 Page 20 of 20
                                                   ,.
